Case 17-13816-elf       Doc 625     Filed 01/31/19 Entered 01/31/19 15:50:32             Desc Main
                                    Document      Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                                    :   Chapter 11
 In re:                                             :
                                                    :   Case No. 17-13816 ELF
 EARTH PRIDE ORGANICS, LLC, et al.,                 :   (Jointly Administered)
                                                    :
                         Debtors.                   :   Hearing Date: February 1, 2019
                                                        Hearing Time: 9:00 a.m.
                                                    :   Hearing Place: Courtroom 1

   RESERVATION OF RIGHTS OF THE OFFICIAL COMMITTEE OF UNSECURED
           CREDITORS OF EARTH PRIDE ORGANICS, LLC, ET AL.


          The Official Committee of Unsecured Creditors (the “Committee”) of the jointly

administered bankruptcy estates of Earth Pride Organics, LLC (“Earth Pride”) and Lancaster

Fine Foods, Inc. (“LFF” or collectively with Earth Pride, the “Debtors”), by and through its

undersigned counsel, reserves the right, pursuant to this Court’s Order dated January 24, 2019

[Docket No. 611], to participate in the hearing on the Motion for Relief From Stay filed by Loeb

Term Solutions LLC (“Loeb”), the Debtors’ Objection to the Proof of Claim filed by Loeb and

the Debtors’ Motion for a Preliminary Injunction and joins all other opposition to the Relief

Motion and adopts all evidence and witness testimony which is not inconsistent with the

Committee’s positions.


Dated: January 31, 2019                  By: /s/ Edmond M. George
                                             Edmond M. George, Esquire
                                             Michael D. Vagnoni, Esquire
                                             OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                             Centre Square West
                                             1500 Market Street, Ste. 3400
                                             Philadelphia, PA 19102
                                             Counsel to the Official Committee of Unsecured
                                             Creditors




4847-6315-4310
